 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   SOSINA ASFAW, et al.,
                                                         Case No.: 2:19-cv-01292-GMN-NJK
11          Plaintiff(s),
                                                                        ORDER
12   v.
                                                                   (Docket No. 13)
13   WAL-MART STORES, INC., et al.,
14          Defendant(s).
15         Pending before the Court is the parties’ discovery plan. Docket No. 13. For the reasons
16 stated below, the discovery plan is DENIED.
17         The presumptively reasonable discovery period is 180 days, measured from the date of the
18 first appearance of any defendant. Local Rule 26-1(b)(1). Here, Defendants Walmart, Inc. and
19 Leitu Fuala’au filed a motion to dismiss on August 9, 2019; therefore, the discovery cut-off is
20 measured from that date.
21         If the parties seek deadlines beyond those specified in Local Rule 26-1(b)(1), their
22 discovery plan must comply with Local Rule 26-1(a). The parties must submit a discovery plan,
23 that complies with Local Rule 26-1, no later than October 4, 2019.
24         IT IS SO ORDERED.
25         Dated: October 1, 2019
26                                                            ______________________________
                                                              Nancy J. Koppe
27                                                            United States Magistrate Judge
28

                                                   1
